       Case 1:19-mj-00243-SKO Document 13 Filed 12/08/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 1:19-mj-00243-SKO
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    STEVEN BRIAN ESQUEDA,
15                      Defendant.
16

17

18          The parties having entered into a Deferred Prosecution Agreement, the United States

19   hereby moves the Court for an order of dismissal, without prejudice, pursuant to Rule 48 of the

20   Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24                                                        United States Attorney
25

26          Dated: December 8, 2020                       /S/ Sean O. Anderson_________
27                                                        SEAN O. ANDERSON
                                                          Acting Legal Officer
28                                                        Yosemite National Park
                                                      1                    United States v. Julianna WHITE
       Case 1:19-mj-00243-SKO Document 13 Filed 12/08/20 Page 2 of 2


 1

 2                                                ORDER
 3            Upon motion of the United States brought under Fed. R. Crim. Pro. 48, the matter of
 4   United States v. Esqueda, case no. 1:19-mj-00243-SKO, is hereby dismissed without prejudice.

 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      December 8, 2020
 9                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2                   United States v. Julianna WHITE
